  Case 14-25722         Doc 49     Filed 03/05/19 Entered 03/05/19 09:39:03              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25722
         Clarence Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2014.

         2) The plan was confirmed on 12/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/10/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,201.75.

         10) Amount of unsecured claims discharged without payment: $29,353.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-25722       Doc 49        Filed 03/05/19 Entered 03/05/19 09:39:03                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $10,350.35
       Less amount refunded to debtor                            $289.33

NET RECEIPTS:                                                                                    $10,061.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,950.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $450.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,400.96

Attorney fees paid and disclosed by debtor:                   $50.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE        Unsecured         113.41      1,182.36             0.00           0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured            NA       1,182.36         1,182.36          59.12       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         700.00      1,042.22         1,042.22          52.11       0.00
COMCAST                          Unsecured         300.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV          Unsecured      9,668.00       9,733.39         9,733.39        486.67        0.00
CREDIT PROTECTION ASSOC          Unsecured         656.00           NA               NA            0.00       0.00
DIRECTV LLC                      Unsecured         200.00        425.55           425.55          21.28       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         426.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         426.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00        418.00           418.00        418.00        0.00
IL DEPT OF REVENUE               Unsecured            NA            NA             41.50           2.08       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         881.10           881.10          44.06       0.00
INTERNAL REVENUE SERVICE         Priority          900.00      3,305.82         3,305.82      3,305.82        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         650.00        656.55           656.55          32.83       0.00
PREMIER BANK CARD                Unsecured         423.00           NA               NA            0.00       0.00
REGIONAL ACCEPTANCE CORP         Unsecured     11,953.00     11,953.30        11,953.30         597.67        0.00
ROBERT J ADAMS & ASSOC           Priority       3,601.00            NA               NA            0.00       0.00
SIR FINANCE                      Unsecured      1,245.00       1,263.00         1,263.00          63.15       0.00
US CELLULAR                      Unsecured         200.00        514.63           514.63          25.73       0.00
US CELLULAR                      Unsecured            NA         183.37           183.37           9.17       0.00
VALUE AUTO MART                  Unsecured      1,400.00            NA            672.90          33.65       0.00
VALUE AUTO MART                  Secured           500.00      1,172.90           500.00        500.00        8.72




UST Form 101-13-FR-S (09/01/2009)
  Case 14-25722         Doc 49      Filed 03/05/19 Entered 03/05/19 09:39:03                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $500.00            $500.00              $8.72
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $500.00            $500.00              $8.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,723.82          $3,723.82              $0.00
 TOTAL PRIORITY:                                          $3,723.82          $3,723.82              $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,549.87          $1,427.52              $0.00


Disbursements:

         Expenses of Administration                             $4,400.96
         Disbursements to Creditors                             $5,660.06

TOTAL DISBURSEMENTS :                                                                      $10,061.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
